 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    LAWRENCE VALENTINE,                                Case No. 3:19-cv-00164-RCJ-WGC
12                       Petitioner,                     ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17          Petitioner has filed a petition for a writ of habeas corpus (ECF No. 13). The court has

18   reviewed the petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United

19   States District Courts. Petitioner was convicted pursuant to a guilty plea in the state district court.

20   It appears that all three of his grounds are claims of error that occurred before entry of the plea. If

21   that is true, then the grounds are not addressable in federal habeas corpus. Tollett v. Henderson,

22   411 U.S. 258 (1973). The court does not have enough of the state-court record to make that

23   determination now. The court instead will serve the petition upon respondents for a response.

24          IT THEREFORE IS ORDERED that the clerk shall add Aaron Ford, Attorney General for

25   the State of Nevada, as counsel for respondents.

26          IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

27   copy of the petition (ECF No. 13) and this order. In addition, the clerk shall return to petitioner a

28   copy of the petition.
                                                        1
 1           IT FURTHER IS ORDERED that respondents will have sixty (60) days from the date on

 2   which the petition was served to answer or otherwise respond to the petition. Respondents shall

 3   raise all potential affirmative defenses in the initial responsive pleading, including untimeliness,

 4   lack of exhaustion, and procedural default. Successive motions to dismiss will not be entertained.

 5           IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

 6   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

 7   Courts. Petitioner then will have forty-five (45) days from the date on which the answer is served

 8   to file a reply.

 9           IT FURTHER IS ORDERED that if respondents file a motion, then petitioner will have

10   forty-five (45) days to file a response to the motion, and respondents will have twenty-one (21)

11   days from the date of filing of the response to file a reply.

12           IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

13   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

14   unless later directed by the court.

15        Dated this 16th day of October, 2019.
            DATED:
16                                                                   ______________________________
                                                                     ROBERT C. JONES
17                                                                   United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                         2
